Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 7, 2018

                                          No. 04-18-00232-CV

                 IN RE ACCEPTANCE INDEMNITY INSURANCE COMPANY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

        The court’s opinion in this mandamus action issued September 26, 2018. Thus, any
motion for rehearing or motion for en banc reconsideration was due October 11, 2018. On the
due date, real party in interest, S.A. Villas, filed an unopposed motion for extension of time to
file a motion for rehearing and motion for en banc reconsideration, asking for an additional
twenty days in which to file such motions. After review, we granted the motion and ordered the
real party in interest to file its motion for rehearing and motion for en banc reconsideration, if
any, on or before October 31, 2018. Then on November 1, 2018, the real party in interest filed a
second motion for extension of time to file a motion for rehearing and motion for en banc
reconsideration, asking for an additional five days in which to file its motions. This time, the
motion was opposed. The motion for rehearing and motion for en banc reconsideration were
filed in this court on November 5, 2018. Accordingly, after review we GRANT the motion for
extension of time and ORDER the motion for rehearing and motion for en banc reconsideration
deemed filed.

           We order the clerk of this court to serve a copy of this order on all counsel.

           It is so ORDERED on this 7th day of November, 2018.

                                                           PER CURIAM



           ATTESTED TO: _____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court

1
 This proceeding arises out of Cause No. 2017CI22084, styled S.A. Villas, LP v. Acceptance Indemnity Insurance
Company, Crawford & Company, and Danny Brown, pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Cathleen M. Stryker presiding.